Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
Applicant argues: “The unlocking of a lock device associated with a hotel room via digital token provided to the smart phone after a room reservation has been made (as taught in Outwater) is not the same as automatically executing provisioning and control and/or revocation of different electronic devices associated with a tenant structure that is triggered based on the agreement for the user to inhabit the tenant structure (Remarks pg. 12).”
The Examiner respectfully disagrees. The room reservation as taught by Outwater explicitly teaches “the agreement for the user to inhabit the tenant structure.” Outwater teaches a certificate that has a start and end time (Figure 2) which automatically executes provisioning and control and/or revocation of different devices associated wit the agreement (Paragraph [0029, 0060-0061, 0063] teaches the user can only unlock the door at any time during the stay period and revoked otherwise).
Applicant argues “Outwater fails to disclose that the smart phone automatically receives and/or has permissions revoked for wireless control of partitioned electronic devices associated with the tenant structure (Remarks pg. 12).”
The Examiner respectfully disagrees. The certificate associated with access has a start and end time that automatically grants or revokes access based on the duration of access.
The remaining arguments are derived from the above and unpersuasive for a similar rationale.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Outwater (US 2018/0190051)


Regarding Claim 1,

Outwater (US 2018/0190051) teaches a communications device for providing a user with wireless control of a plurality of electronic devices associated with a multi-tenant structure to enable a user to engage in wireless control of the plurality of electronic devices associated with permissions granted to the user, comprising: 
at least one processor; and a memory coupled with the processor (Paragraph [0016] teaches a smart phone), the memory including instructions that when executed by the processor cause the processor to: 

receive associated permissions granting or revoking wireless control of a plurality of partitioned electronic devices to the user from a central aggregation control system associated with a tenant structure included in the multi-tenant structures that the user inhabits (Paragraph [0016] teaches sending a certificate to a portable terminal)(Paragraph [0063] teaches disabling (i.e. revoking) control of electronic devices)(Paragraph [0047] teaches a hotel room lock (i.e. tenant structure)), wherein the partitioned electronic devices are a set of electronic devices included in the plurality of electronic devices associated with the multi-tenant structure that are under wireless control and have the associated permissions granting wireless control of the partitioned electronic devices to the user (Paragraph [0047] teaches EV charger in a parking spot, or a hotel room lock), based on the associated permissions granted to the user via an agreement that the user entered to inhabit the tenant structure included in the multi-tenant structures (Figure 2 shows a reservation certificate)
determine the plurality of partitioned electronic devices to provide the user with wireless control of the partitioned electronic devices based on the associated permissions granted to the user (Paragraph [0047] teaches providing access to a charger or hotel room locks) that are aggregated from the central aggregation control system  (Figure 5, shows a centralized control system (i.e. website, server 12, 15)  and permissions that are not granted to the user and are revoked by the central aggregation control system, wherein the associated permissions are aggregated and the permissions that are not granted to the user are revoked based on the agreement entered into by the user to inhabit the tenant structure (Paragraph [0029, 0060-0061, 0063] teaches the user can only unlock the door at any time during the stay period and revoked otherwise)
and automatically activate wireless control of the partitioned electronic devices when the associated permissions for the user grant the user with the wireless control of the partitioned electronic devices and prevent the user from having wireless control of the electronic devices that do not have the associated permissions (Paragraph [0029] teaches automatically activating wireless control of the hotel room lock of the hotel room that the user has permission for) wherein automatic activation of the partitioned electronic devices with associated permissions and automatic deactivation of the electronic devices without the associated permissions are triggered based on the agreement for the user to inhabit the tenant structure (Paragraph [0029, 0060-0061, 0063] teaches the user can only unlock the door at any time during the stay period and revoked otherwise)

Regarding Claim 2,

Outwater teaches the communications device of claim 1, wherein the processor is further configured to: receive user data associated with the user from the central aggregation control system when the user is granted associated permissions by the central aggregation control system (Figure 4, reservation includes user data and server is the central aggregation system)(Paragraph [0060] teaches upon successful authentication, a digital key is sent from the main server to the guest’s mobile device), wherein the user data is specific to the user that identifies the user and a location of the multi- tenant structure that the user is granted access (Paragraph [0029] teaches the digital room key grants access to a hotel room);
verify an identification of the user and the location of the multi-tenant structure that the user is granted access based on the user data; and automatically activate wireless control of the partitioned electronic devices to the user when the user data is verified and the associated permissions for the user grant the user with the wireless control of the partitioned electronic devices (Paragraph [0029] teaches the certificate verifies the user identity and automatically activates control of the hotel room door).

Regarding Claim 3,

Outwater teaches the communications device of claim 2, wherein the processor is further configured to: establish an authenticated wireless connection to the central aggregation control system when the identification of the user and the location of the multi-tenant structure that the user is granted access based on the user data is verified, wherein the authenticated wireless connection is a wireless connection to the central aggregation control system that is unique to the user data associated with the user to prevent the user from having wireless control of the electronic devices that do not have the associated permissions granted to the user (Paragraph [0060] teaches upon successful authentication, a digital key is sent from the main server to the guest’s mobile device, which prevents the guest from having control to other hotel rooms); 
and determine the associated permissions granted to the user for the user to have wireless control over the partitioned electronic devices when the authenticated wireless connection is established, wherein access to the associated permissions from the central aggregation control system is granted when the user data is verified (Figure 4, certificate and associated text).

Regarding Claim 4,

Outwater teaches the communications device of claim 1, wherein the processor is further configured to wirelessly control each partitioned electronic device associated with the multi-tenant structure that includes a unique identifier that corresponds to the associated permissions granted to the user and prevent wireless control of the electronic devices that include unique identifiers that are not associated with the associated permissions granted to the user (Paragraph [0029] teaches the certificate verifies the user identity and automatically activates control of the hotel room door).

Regarding Claim 5,

Outwater teaches the communications device of claim 1, wherein the processor is further configured to: wirelessly control each partitioned electronic device based on each corresponding service template associated with each partitioned electronic device thereby enabling the user to have wireless control of each partitioned electronic device based on the service template associated with each partitioned electronic device, wherein the service template associated with each partitioned electronic device provides a plurality of features that the user has wireless control of for each corresponding partitioned electronic device (Paragraph [0047] teaches EV charger in a parking spot, or a hotel room lock),.

Regarding Claim 6,

Outwater teaches the communications device of claim 1, wherein the processor is further configured to: wirelessly control a plurality of common electronic devices based on the associated permissions granted to the user, wherein the plurality of common electronic devices is accessible to the user and other users that have the associated permissions to wirelessly control the plurality of common electronic devices (Paragraph [0047] teaches EV charger in a parking spot, or a hotel room lock, wherein other users can control EV chargers),.

Regarding Claim 7,

Outwater teaches the communications device of claim 1, wherein the processor is further configured to: wirelessly control a plurality of unit devices with unique identifiers that correspond to the unit of the multi-tenant structure that the user has access, wherein the plurality of unit devices is associated with the unit included in the multi-unit structure that the user has access (Paragraph [0029] teaches the certificate verifies the user identity and automatically activates control of the hotel room door)..

Regarding Claim 8,

Outwater teaches the communications device of claim 1, wherein the processor is further configured to: wirelessly control a plurality of locksets associated with the multi-tenant structure that the user has access when the associated permissions for the user grant the user with the wireless control of the plurality of locksets and prevent the user from having wireless control of locksets that do not have the associated permissions (Paragraph [0029] teaches the certificate verifies the user identity and automatically activates control of the hotel room door).. 

Regarding Claim 10,

Outwater teaches the communications device of claim 1, wherein the processor is further configured to: automatically terminate wireless control of the partitioned electronic devices when the associated permissions for the wireless control of the partitioned electronic devices is terminated thereby preventing the user from having wireless control of the partitioned electronic devices (Paragraph [0054] teaches at a time of cancelation the digital room key is revoked)

Regarding Claims 11-18, 20

Claims 11-18, 20 are similar in scope to Claims 1-8, 10 and are rejected for a similar rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Outwater in view of Connor (US 10,319,213)


Regarding Claim 9,

Outwater teaches the communications device of claim 1, but does not explicitly teach wherein the processor is further configured to: display a plurality of video streams as captured by a plurality of imaging devices associated with the multi-tenant structure to the user when the associated permissions for the user grant the user with access to the plurality of video streams as captured by the plurality of imaging devices and prevent the user from having access to video streams captured by imaging devices that do not have the associated permissions.
Connor (US 10,319,213) teaches display a plurality of video streams as captured by a plurality of imaging devices associated with the multi-tenant structure to the user (Col. 23, lines 34-36, teaches multiple cameras)(Col. 22, lines 23-25, teaches smart home may be townhomes, multi-unit apartments, hotels) when the associated permissions for the user grant the user with access to the plurality of video streams as captured by the plurality of imaging devices and prevent the user from having access to video streams captured by imaging devices that do not have the associated permissions (Col. 22, lines 43-45, teaches user may be a tenant)(Col. 25, lines 48-52, teaches giving permission when authenticated and registered to use the smart devices (i.e. smart camera)) and preventing a user that is not authenticated)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Outwater with the video streams of Connor
The motivation is to allow a tenant to observe people approaching or departing the building (Col. 23, lines 23-25).

Regarding Claims 19

Claim 19 is similar in scope to Claims 9 and are rejected for a similar rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439